Citation Nr: 9910652	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-23 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the RO.


REMAND

The veteran contends that he has PTSD due to service in 
Vietnam.  In January 1998, he submitted a statement in 
support of his claim which listed numerous stressors, 
including his training as a Marine; his participation in 
missions to resupply E Battery, Hill 55, also known as 
"Dodge City"; the constant exposure to rocket fire, and 
specifically, an incident which occurred in May 1969, when a 
rocket exploded close to his hut, leaving holes in the 
screens and metal drums the size of a fist; and his 
participation as a volunteer to place additional protective 
wire to secure hill "327" in June 1969, at which time he 
injured his ankle and declined an invitation to receive a 
Purple Heart.  The veteran also described an event occurring 
in July or August 1969, when a missile landed in Da Nang and 
killed civilians during a test fire.  To his knowledge, he 
was transferred to MACS-4, Monkey Mountain based on this 
incident; however, he subsequently learned from other sources 
that the pullout was due to operation Keystone Eagle.  He 
further noted his participation in preparing an ambush on or 
about November 1, 1969, while he was a member of MACS-4, 
which resulted in the deaths or injuries of 5 men and 3 women 
Viet Cong. 

The veteran also reported an incident which occurred on or 
about January 1, 1970, when he was requested to leave his 
post in order to shoot two or three black Marines who were 
involved in a dispute with a white Marine.  According to the 
veteran, he refused to comply with the request and was 
consequently subjected to accusations of cowardice and 
ultimately reassigned to perimeter guard.  He also claimed to 
have witnessed the rescue and Medivac of two Marines who were 
wounded in retaliation for the previous ambush, in January or 
February 1970, and noted experiencing further distress upon 
learning that another ARVN unit was overrun a short distance 
from the previously noted ambush site.  He further asserted 
that in January or February 1970, he witnessed the deaths of 
two comrades from his unit, one of which killed the other in 
an escape attempt.  Additional stressors included his use of 
alcohol and drugs and the rejection he experienced upon his 
return from Vietnam.

A VA medical examination report from December 1996 shows a 
diagnosis of PTSD based on his described military experiences 
in Vietnam.  

The veteran's service personnel records show that he served 
in the Republic of Vietnam from May 1969 to March 1970 and 
that he participated in counter insurgency operations.  His 
principal duty was that of a supply administration man. 

In an April 1997 letter, a representative from the Department 
of the Navy, Headquarters United States Marine Corps, 
Personnel Management Support Branch (MMSB), responded to an 
RO request concerning the verification of the alleged 
stressors serving as the basis of the veteran's PTSD claim.  
The RO's request included the veteran's name, Social Security 
number, service number, organization (designated only as 
Marine Corps) and a copy of the veteran's military assignment 
record.  Based on this submission, the representative 
determined that the information received at this time was 
insufficient for the purpose of conducting any meaningful 
research on the veteran's behalf due to the lack of specific 
combat incidents as recalled by the veteran.  It was 
specifically noted, however, that no statement of stressors 
had accompanied the RO's request. 

The RO resubmitted the request in March 1998, including 
further description under the organization category and 
attaching a copy of forms NAVMC 118(17) and DD214, as well as 
a letter from the veteran.  At this time, the representative 
from the MMSB once again noted that the information contained 
in the veteran's claim was insufficient for the purpose of 
conducting meaningful research on his behalf.  Stressing 
inclusion of detail, the representative stated that there 
were no means by which to verify the incidents in the 
veteran's claim regarding rocket attacks without knowing the 
specific dates and if there were any casualties.  Names of 
casualties were also requested.  He also noted that anecdotal 
incidents, although they may be true, were not capable of 
being researched and that civilian incidents were seldom 
located in combat records and extremely difficult to verify.  
It was recommended that the RO contact the Marine Corps 
Historical Center in order to obtain any command chronologies 
submitted by his unit.  

The RO submitted a third request to the MMSB in June 1998.  
The representative noted that stressors such as volunteering 
for resupply, placing wire on hill 327, and rockets exploding 
close to huts would not be found in unit records.  
Furthermore, the veteran's records did not show that he was 
permanently assigned to perimeter guard nor did the unit 
diaries of MACS-4 and MACG-18 for January and February 1970 
show any casualties as wounded or killed in action.  Once 
again, the RO was encouraged to contact the Marine Corps 
Historical Center to obtain the command chronologies 
submitted by his unit.  

The Board recognizes the attempts made by the RO to verify 
the veteran's alleged stressors; however, based on the 
response obtained from the MMSB, specifically their 
recommendation to contact the Marine Corps Historical Center, 
not all avenues have been exhausted.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the Marine 
Corps Historical Center to obtain the 
command chronologies submitted by his 
unit.  The request should indicate the 
veteran's name, and unit (company, 
battalion and regiment), along with the 
specific month or operation for which 
historical information is required.  If, 
and only if, a stressor is confirmed, the 
RO should accomplish the action requested 
below in paragraphs 2 and 3.  If a 
stressor is not confirmed, the RO should 
proceed to paragraph 4.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any psychiatric disorder, including PTSD, 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of his 
claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should specifically discuss 
the medical reports which show a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated, to 
include what evidence constituted an 
independently verified stressor.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  A complete rationale 
for any opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

4.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	IRIS S. SHERMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



